                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 TAMMY PUDAS                                          CIVIL ACTION


 VERSUS                                               NO: 18-10052


 ST. TAMMANY PARISH,                                  SECTION: “J”(3)
 LOUISIANA, RANDY SMITH, AND
 PAT BRISTER, IN THEIR
 OFFICIAL CAPACITIES


                                    ORDER

      Considering the foregoing Joint Motion to Extend Stay Indefinitely to Allow

Parties to Consummate Settlement (Rec. Doc. 38),

      IT IS HEREBY ORDERED that the motion is GRANTED and that in order

to allow the governing authority of St. Tammany Parish to authorize the funds

necessary to consummate the settlement the above-captioned proceedings are hereby

stayed indefinitely.

      New Orleans, Louisiana, this 23rd day of March, 2020.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
